UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LEE WHITE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02164-RBH-1)


Submitted:   August 2, 2012                 Decided:   August 8, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Lee White, Jr., appeals his conviction for being

a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g),      924(e)    (2006),       and       his   sentence       of   180     months’

imprisonment.           White’s   counsel          filed     a    brief     pursuant     to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but questioning whether the

indictment was sufficient.              White was notified of his right to

file a pro se supplemental brief but has not done so.                                    The

Government has likewise elected not to file a brief.                          We affirm.

              Because    White    did    not       move    to    withdraw     his    guilty

plea, the Rule 11 plea colloquy is reviewed for plain error.

United States v. Martinez, 277 F.3d 517 (4th Cir. 2002).                                 Our

review of the record leads us to conclude that the district

court complied with Fed. R. Crim. P. 11 in accepting White’s

plea.    Because White’s plea was knowing and voluntary and the

district court committed no procedural error in accepting the

plea, we affirm White’s conviction.

              White’s     sentence       is       reviewed       for    reasonableness,

applying      the   abuse-of-discretion             standard.          Gall    v.    United

States, 552 U.S. 38, 51 (2007).                   This requires consideration of

both    the    procedural     and       substantive        reasonableness           of   the

sentence.      Id.; United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).         We determine whether the district court correctly

                                              2
calculated    the    advisory    Guidelines     range,       whether    the     court

considered the 18 U.S.C. § 3553(a) (2006) sentencing factors,

analyzed     the     arguments    presented          by     the      parties,     and

sufficiently explained the selected sentence.                 Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).     If the sentence is free of significant procedural error,

we review the substantive reasonableness of the sentence.                       Lynn,

592 F.3d at 575; United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).        We conclude that White’s sentencing hearing was

free of procedural error and that his sentence, the mandatory

minimum authorized under 18 U.S.C. § 924(e), is substantively

reasonable.

            To the extent that counsel challenges the indictment,

such challenge fails.       The indictment alleged a violation of 18

U.S.C. § 924(e), and White admitted the three predicate offenses

used to establish his designation as an armed career criminal.

Because      White    admitted     the       prior        offenses     and      their

qualification under § 924(e), there was no impermissible finding

of fact by the district court.                See, e.g., United States v.

Alston, 611 F.3d 219, 226 (4th Cir. 2010); Almendarez-Torres v.

United States, 523 U.S. 224 (1998).

            In accordance with Anders, we have reviewed the record

and found no meritorious issues for appeal.                 We therefore affirm

White’s conviction and sentence.             This court requires counsel to

                                         3
inform White, in writing, of the right to petition the Supreme

Court   of    the    United    States    for    further    review.    If   White

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for    leave   to     withdraw   from    representation.      Counsel’s

motion must state that a copy thereof was served on White.                   We

dispense      with   oral     argument    because    the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                         4